Citation Nr: 1645520	
Decision Date: 12/05/16    Archive Date: 12/19/16

DOCKET NO.  06-28 889	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected multiple sclerosis and its manifestations, prior to July 12, 2005.

2.  Entitlement to special monthly compensation (SMC) based on loss of use of both legs and/or both feet.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and her mother


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from April 2000 to July 2003.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2005 rating decision in which the RO, inter alia, granted service connection and assigned an initial rating of 30 percent for multiple sclerosis with left eye optic neuritis and unsteady gait, effective July 22, 2004.  In June 2005, the Veteran filed a notice of disagreement with the initial rating.  A statement of the case was issued in August 2006, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in September 2006. 

In September 2008, the Veteran and her mother testified during a Board video conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

During the pendency of the appeal, the RO issued rating decisions in May 2007, March 2009, January 2010, October 2010, February 2012, and June 2013 that in part granted separate service-connection, ratings, and effective dates for multiple sclerosis and its manifestations of urinary retention, bilateral optic neuritis, a pharynx/larynx disorder, and weakness of the bilateral upper and lower extremities. The individual and combined ratings for those disabilities in effect prior to July 12, 2012 are discussed below. 

In November 2008, January 2011, and January 2013, the Board remanded the claims on appeal to the agency of original jurisdiction (AOJ) for further action, to include additional development of the evidence. 

In a May 2014 decision, the Board granted in part and denied in part higher ratings for specified periods of time during the period under consideration.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court granted a joint motion for partial remand (Joint Motion) filed by representatives for both parties, remanding that portion of the Board's decision that did not address the issue of entitlement to a TDIU prior to September 17, 2008 for further proceedings consistent with the Joint Motion.  (Parenthetically, the Board notes that the Veteran had been granted a TDIU from September 17, 2008 through March 22, 2013, and with consideration of the bilateral factor, a 100 percent combined rating from March 22, 2013).  In addition, the Joint Motion noted the Veteran's contention that the issue of entitlement to SMC based on loss of use of both legs had been reasonably raised by the record.  The portion of the Board's decision relevant to individual disability ratings and effective dates was not disturbed and any remaining issues were dismissed.

Thereafter, in a September 2015 decision, the Board granted a TDIU for the period from July 12, 2005 through September 16, 2008, denied entitlement to a TDIU prior to July 12, 2005, and denied entitlement to SMC for loss of use of both legs.  The Veteran appealed the decision to the Court.  In May 2016, the Court granted a joint motion for partial remand filed by representatives for both parties, remanding the portions of the Board's decision that denied entitlement to a TDIU prior to July 12, 2005 and that denied entitlement to SMC for loss of use for further proceedings consistent with the Joint Motion.  The Board's decision granting a TDIU from July 12, 2005 was undisturbed.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System, and Virtual VA claims processing systems. 

For the reasons expressed below, the remaining matters on appeal are, again, being remanded to the AOJ.  VA will notify the Veteran when further action, on her part, is required.



REMAND

In lights of points raised in the May 2016 Joint Motion, and the Board's review of the claims file, the Board finds that further action on the matters remaining on appeal is warranted.

The Veteran is seeking entitlement to a TDIU based on service-connected multiple sclerosis and its manifestations prior to July 12, 2005, and entitlement to SMC based on loss of use of both legs and/or both feet.

The parties to the Joint Motion agreed that in denying a TDIU prior to July 12, 2005, the Board failed to consider whether the VA examination performed on that date "demonstrated that the severity of [the Veteran's] service-connected disabilities prevented her from obtaining or retaining substantially gainful employment prior to" that date.  Specifically, the parties cited statements made during the July 2005 examination that implied the Veteran had been self-catheterizing and had been having more problems with buttoning and dropping items prior to the examination.  The parties also agreed that the Board did not adequately address evidence prior to the July 2005 VA examination, "which appear[ed] to be consistent with the findings from that examination."  For example, the parties noted the Veteran's report on VA examination in February 2005 that she walked with a cane, was fatigued all the time, was living with her parents because she needed assistance, and required a home nurse and in-home physical therapy.  The parties also noted the Veteran's hospitalizations in October 2004 and January 2005 and found the Board did not adequately explain its determination regarding the Veteran's employability in light of such frequent hospitalization.

Total disability ratings for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For these purposes, disabilities of one or both upper extremities, one or both lower extremities, and disabilities arising from the same etiology will be considered as one disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the period from July 22, 2004 to February 9, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), and optic neuritis, residuals of cholecystectomy, and gastroesophageal reflux disease (GERD) (each rated as noncompensable).  The combined rating for all disabilities arising from the common multiple sclerosis etiology was 30 percent.  The overall combined rating was 50 percent.  For the period from February 10, 2005 to March 15, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), weakness of the right and left lower extremities (each rated as 10 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (each rated as noncompensable).  The combined rating for all disabilities arising from the common multiple sclerosis etiology was 40 percent.  The total combined rating was 60 percent.  

Moreover, for the period from March 16, 2005 to July 11, 2005, the Veteran's service-connected disabilities were rated as follows: multiple sclerosis (rated as 30 percent disabling), depression (rated as 30 percent disabling), obstructive voiding (rated as 10 percent disabling), weakness of the right and left lower extremities (each rated as 10 percent disabling), and optic neuritis, residuals of cholecystectomy, and GERD (each rated as noncompensable).  The total rating for all disabilities arising from the common multiple sclerosis etiology was 50 percent.  The total combined rating was 70 percent.

While the Veteran's service-connected disabilities meet the threshold percentage requirements for award of a TDIU beginning March 16, 2005, her disabilities do not meet the minimum percentage requirements for award of a TDIU for the period from July 22, 2004 to March 15, 2005.  VA's policy is to grant a TDIU in all cases where service-connected disabilities preclude gainful employment, regardless of the schedular ratings.  See 38 C.F.R. § 4.16(b) (2015).  However, the Board is prohibited from assigning a TDIU on the basis of 38 C.F.R. § 4.16(b) in the first instance without ensuring that the claim is referred to the appropriate first line authority for consideration of an extra-schedular rating under 38 C.F.R. § 4.16(b).  See, e.g., Bowling v. Principi, 15 Vet. App. 1 (2001).  

In light of the evidence of record and points raised by the parties to the Joint Motion, the Board finds that referral for consideration of the Veteran's  entitlement to a TDIU on an extra-schedular basis, for the period from July 22, 2004 to March 15, 2005, is warranted.  Given that,  and in the interests of judicial economy and to avoid piecemeal adjudication, the Board also finds it appropriate for the AOJ to readjudicate the claim for a TDIU for the period from March 16, 2005 to July 11, 2005, particularly in light of points raised in the Joint Motion.   

With respect to the claim for special monthly compensation, the parties to the Joint Motion agreed that the Board "erred by refusing to apply the regulatory criteria, which calls for a comparison of joint function to that which would exist with the use of a suitable prosthetic appliance."  The Board is directed to readjudicate the Veteran's claim for SMC for loss of use of both feet and/or both legs under the provisions of 38 U.S.C.A. § 1114(l) and (m) and properly apply the regulatory criteria, which calls for a determination as to whether the Veteran has no effective function remaining other than that which would be equally well served by an amputation with the use of a suitable prosthetic appliance.  See 38 C.F.R. § 3.350(a)(2).  The Board finds that a medical opinion as to whether the Veteran's multiple sclerosis disability meets these criteria must be obtained.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  On remand, the AOJ should request a medical opinion from a VA neurologist as detailed below.

Prior to taking action responsive to the above and to ensure that all due process requirements are met and the record is complete, the AOJ should undertake appropriate action to obtain and associate with the electronic claims file in VBMS and Virtual VA all outstanding, pertinent records.

The AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (particularly, as regards any private (non-VA) treatment), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  In its letter, the AOJ should specifically request that the Veteran furnish such records, or furnish appropriate authorization to allow VA to obtain records on her behalf.

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should undertake any other development and/or notification action deemed warranted prior to adjudicating the remaining matters on appeal.

Accordingly, these matters are hereby REMANDED for the following action:

1.  Send to the Veteran and her attorney a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  Specifically, request that the Veteran provide, or provide appropriate authorization to obtain, all outstanding, pertinent private (non-VA) treatment records.

Clearly explain to the Veteran that she has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the Veteran responds, obtain all identified evidence following the procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran and her attorney of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain from an appropriate VA neurologist an opinion addressing the issue whether the Veteran has lost the use of both legs and/or feet.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion report should include discussion of the Veteran's documented medical history and assertions.  

The neurologist should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's multiple sclerosis and its manifestations results in the loss of use of both legs and/or both feet such that no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  If so, the re reviewing neurologist should identify the approximate date on which any such loss of use first occurred.

Complete, clearly stated rationale for the conclusions reached must be provided.

4.  Refer to VA's Director of Compensation and Pension Services for consideration  the matter of the Veteran's entitlement to a TDIU, on an extra-schedular basis pursuant to 38 C.F.R. § 4.16(b), for the period from July 22, 2004 to March 15, 2005.  Such determination should be based on consideration of all pertinent lay and medical evidence of record, to specifically include the following:  

a) statements the Veteran made on VA examination in February 2005 that she walked with a cane, was fatigued all the time, was living with her parents because she needed assistance, and required a home nurse and in-home physical therapy; 
b) her two hospitalizations for multiple sclerosis in the span of four months (in October 2004 and January 2005); and
c) statements made during the July 2005 VA examination implying that the Veteran had been self-catheterizing and had been having more problems with buttoning and dropping items prior to the examination.

5.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing the requested actions, and any additional notification and/or development deemed warranted,  adjudicate the remaining claims on appeal in light of all pertinent evidence (to particularly in include all that added to the VBMS and/or Virtual VA file(s) since the last adjudications), and all legal authority.

7.  If any benefit sought on appeal remains denied, furnish to the Veteran and her attorney an SSOC that includes clear reasons and bases for all determinations, and afford them an appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether any benefit requested should be granted or denied.  The Veteran need take no action until otherwise notified, but she may furnish additional evidence and/or argument during the appropriate time frame.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).

